Mr. Justice Pope,
concurring. It seems from the “Case” that the defendant was tried before the mayor of the city of Greenville for the violation of a city ordinance. He was convicted. Whereupon he was sentenced to pay a fine of fifty dollars, or to days’ imprisonment. From this judgment of the said mayor the defendant appealed to the Circuit Court. When the appeal came on for a hearing before his honor, Judge Watts, he modified the mayor’s sentence by reducing the fine imposed from $50 to $5. It seems that, under the charter granted by the General Assembly of this State to said city of Greenville, that one of the provisions of the organic law of said municipality is, that the mayor and aldermen of said city, severally or jointly, shall be clothed with all the power of a trial justice in this State, within the limits of said city, to try and punish all persons charged with a violation of the ordinance of said city. 19 Stat., 109. This court has had occasion recently, in the case of City Council v. Brown, 42 S. C., 184, to construe the law under which city officials perform those duties of courts, and we have held, that when the General Assembly clothed such officials with the power of trial justices, such officials are subject to all the restrictions of the law pertaining to and governing trial justices, so far as the powers conferred by the terms of the act on such officials is concerned. Under this view of the law, we have held that a person on trial before the court of the city recorder of Charleston may demand his right to a trial by the jury fixed by law for a trial justice court. It seems to my mind very clear, therefore, that the mayor’s judgment here was reviewable by the Circuit Court, just as any trial justice’s judgment would be.
*355It would be an alarming condition of things to allow a mayor or alderman, or both together, power inconsistent with this view. I know this court went to the full extent when it denied the right of appeal to a citizen from a mayor’s court, as was done in Ex parte Schmidt, 24 S. C., 363. Until that decision is reversed, it is my duty, as it is my pleasure, to uphold it, but. not to stretch it one inch. The judgment of our court in the case last cited was justified, it is claimed, by the absence in the act of the legislature vesting the city council of Columbia with power to try offenders against its city ordinance of any such restrictions as are set out plainly and unmistakably, in the act regulating the power of the mayor and aldermen of Greenville. If, then, they have the power only of trial justices, then their judgments are reviewable by the higher court, the Court of General Sessions. Beaufort v. Ohlandt, 24 S. C., 158; Lexington v. Wise, Ibid., 163. When Judge Watts heard this appeal, he had before him all the testimony taken in the court below, at the trial of the defendant. Under our statutes regulating appeals from the sentences of a trial justice court, the judges of the Courts of General Sessions are expressly empowered to reverse or modify the sentence appealed from, or grant a new trial, as to the said judge may seem meet and conformable to law. See section 71 of the Criminal Statutes of South Carolina. The text of that section reads: “The said appeal shall be heard by the Court of General Sessions upon the grounds of exception made and upon the papers hereinbefore required” (the testimony below was one of these papers — -see section 63), “and without the examination of witnesses in said court. And the said court may either confirm the sentence [italics mine] appealed from, reverse or modify same, or grant a new trial, as to the said court may seem meet and conformable to law.” This section shows very plainly that the legislature of this State never intended to give such unlimited power to these officers as would enable them to impose sentences upon persons charged before them with infractions of city ordinances out of all proportion to the offence as made out by the testimony; in other words, to clothe them with unbridled discretion as to their sentences. Judge Watts had all this testimony *356before him, and he but exercised one of the rightful powers of his high office when he reduced this sentence, if the testimony convinced him that the mayor’s sentence was excessive. I agree with Mr. Justice Gary, that the judgment below should be affirmed.